Citation Nr: 9922637	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-27 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which denied the benefit sought on 
appeal.  In October 1996, the veteran filed a VA Form 9, 
which the RO construed as a notice of disagreement with the 
September 1996 rating decision.  The RO provided the veteran 
a Statement of the Case addressing the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a seizure disorder.  
Subsequently the veteran testified regarding this claim 
during a June 1997 hearing, which the Board construes as a 
substantive appeal for the claim.  Therefore, the Board finds 
that this claim is properly before the Board on appeal at 
this time.

In a January 1999 rating decision, the RO recharacterized the 
veteran's psychiatric disability as post-traumatic stress 
disorder, anxiety neurosis, and assigned that disability a 50 
percent evaluation.  That rating decision also granted 
entitlement to a separate compensable evaluation for 
headaches due to head trauma, and assigned that disability a 
50 percent evaluation.  The RO notified the veteran of that 
decision, provided the veteran with a VA Form 21-4138, and 
requested that the veteran indicate on that form whether he 
was satisfied with the January 1999 rating decision.  In 
February 1999, the veteran provided a statement in which he 
indicated that he wished to continue his substantive appeal 
specifically as to the claim of entitlement to service 
connection for a seizure disorder.  The Board construes this 
to show that the veteran is satisfied with the January 1999 
rating decision.  Therefore, a claim for an increase with 
respect to the veteran's PTSD or headaches disabilities is 
not presently before the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  Service connection for a seizure disorder was previously 
denied by the RO and confirmed by the Board in a decision 
issued in January 1979.

3.  Evidence regarding the claimed seizure disorder submitted 
or secured since the January 1979 Board decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  A seizure disorder was not demonstrated during service, 
and is not shown to otherwise be related to service, or to a 
service-connected disorder.


CONCLUSION OF LAW

1.  The January 1979 Board decision, which subsumes the 
previous denials of service connection for a seizure 
disorder, is final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104 (1998).

2. New and material evidence has been submitted or secured 
since the January 1979 Board decision to reopen the veteran's 
claim of entitlement to service connection for a seizure 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).

3.  A seizure disorder was not incurred or aggravated during 
service, and it is not shown to be caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has provided new and material 
evidence to reopen his claim of entitlement to service 
connection for a seizure disorder.  In September 1977, the RO 
denied the veteran's claim of entitlement to service 
connection for a seizure disorder.  The veteran appealed, and 
in a January 1979 decision, the Board denied his appeal.  The 
Board's January 1979 decision is final.  38 U.S.C.A. § 
7104(b).  Because the January 1979 Board decision is final, 
the veteran's claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (1998).  

In June 1996, the veteran attempted to reopen his claim.  The 
RO denied this claim in a September 1996 rating decision, 
which the veteran appealed.  In the September 1996 rating 
decision, the RO determined that no new and material evidence 
had been received to reopen the veteran's claim.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  In this regard, the Board must perform a three-step 
analysis when a veteran seeks to reopen a claim based on new 
evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999) (en 
banc).  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (stating that, after Hodge, new and material 
evidence may be presented to reopen a claim, even though the 
claim is ultimately not well grounded).

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").

Second, if the Board determines that new and material 
evidence has been produced, the case is reopened.  
Immediately upon reopening the case the Board must determine 
whether, based on all the evidence of record, the reopened 
claim is well-grounded pursuant to 38 U.S.C.A. § 5107(a). 
Winters, at 206.

Finally, if the claim is well-grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled.  Id.

Evidence of record at the time of the Board's January 1979 
decision included available service and service medical 
records, and reports of VA treatment and examinations, as 
well as written statements from the veteran.  

The service medical records that were available in January 
1979 include reports showing that the veteran was injured in 
November 1969 when a rotor of a helicopter struck his head.  
He sustained a scalp laceration and blunt trauma to the head.  
The impression was laceration of the left side of the head.  
During an August 1970 separation examination, the evaluation 
was normal for all systems, including neurologic.  The 
examination report noted in the summary of defects and 
diagnoses that the veteran had headaches secondary to 
superficial head trauma and anxiety acquired in Vietnam.  No 
seizure disorder was noted in service.

The post-service medical evidence showed that the veteran was 
first treated for a seizure disorder in December 1975, for 
two days at a VA hospital.  The report of a June 1977 VA 
neurological examination contains an impression of post-
traumatic cephalalgia by history, and acute and chronic 
effects of alcohol ingestion.  The report contains an opinion 
that ethanol can precipitate seizure, and that it was highly 
likely that ethanol was a contributory factor if not the 
entire etiology of the veteran's seizures.

The January 1979 Board decision was made on the basis that 
the evidence of record at that time did not show that a 
seizure disorder was incurred in service or within one year 
of discharge, but rather only after several years after the 
inservice head trauma.  The decision noted that the record 
did not show that there was a direct relationship between the 
veteran's service-connected disability and his later 
diagnosed seizure disorder.  Based on this evidence, the 
January 1979 Board decision determined that the veteran did 
not have a seizure disorder related to service.  

Evidence received since the January 1979 Board decision 
includes reports of private and VA medical treatment and 
examinations, statements and the transcript of a hearing 
before the undersigned member of the Board.  

The Board finds that there are records providing evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Specifically, as 
discussed below, the pertinent recent evidence includes VA 
June and September 1998 medical statements bearing directly 
on the question of whether the veteran's seizure disorder is 
related to service.  Thus these newly submitted medical 
records bear directly upon the dispositive issues in this 
case, namely whether the veteran incurred a seizure 
disability due to inservice injury.  Considering the 
applicable laws and regulations, the Board finds that this 
evidence is new and material and sufficient to reopen this 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Because new and material evidence has been submitted, the 
case is reopened and the Board must now consider the claim 
based on all the evidence of record.  As discussed above, 
immediately upon reopening a claim, the Board must determine 
whether, based on all the evidence of record, the reopened 
claim is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Winters, at 206.  A well-grounded claim is plausible, 
meritorious on its own, or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Moreau v. Brown, 9 
Vet. App. 389, 393 (1996).  For purposes of determining 
whether a claim is well-grounded, the Board presumes the 
truthfulness of the supporting evidence.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 
21 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995), Epps v. Gober, 126 F.3d 1464, 1468 (1997).

After reviewing the evidence, the Board finds that the 
veteran's claim is indeed well-grounded.  38 U.S.C.A. § 
5107(a).  Therefore, the Board may proceed to evaluate the 
merits of the claim. Winters, at 206.  Further, the Board 
finds that the claimant has been given adequate opportunity 
to submit evidence or argument on this issue and will not be 
prejudiced by the Board's current consideration of his claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Board 
is also satisfied that all relevant facts have been properly 
and sufficiently developed to address the issue at hand.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury, 38 C.F.R. § 3.310(a), or 
for that portion of current disability that has been 
aggravated by nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records show treatment for an 
injury to the scalp during service.  Service medical records 
do not show any records referable to a seizure disorder.  At 
his August 1970 separation examination, the veteran made no 
complaints referable to a seizure disorder.  His neurologic 
evaluation at that time was normal.  

The Board has reviewed the post-service evidence of record, 
which includes private and VA medical records, examination 
reports and statements, as well as statements from the 
veteran and the transcript of testimony from a July 1997 
hearing.  Post service medical records and examination 
reports dated from 1970 to 1998 are of record and reflect 
various complaints and conditions.  These conditions include 
psychiatric disorders including anxiety neurosis, post-
traumatic stress disorder, and alcohol dependence; and 
include diagnoses of post-traumatic headaches and of seizure 
disorder.  The first post-service clinical record of 
treatment for a seizure disorder was in December 1975, when 
the veteran was treated for seizure at a VA hospital for two 
days.  During VA neurological examination in June 1977, the 
opinion was that it was highly likely that ethanol was a 
contributory factor if not the entire etiology of the 
veteran's seizures.    

During a February 1993 VA neurological examination the 
veteran reported complaints of seizure symptomatology since 
October 1970.  While the examiner had VA clinical records 
available for review, he indicated that the claims folder was 
not available for his use.  After examination, the assessment 
was that the veteran gave a history of head injury during 
service in 1969, followed in October 1970 with the onset of a 
grand mal seizure disorder that had been diagnosed as being 
post-traumatic in etiology.  The examiner opined that the 
seizure disorder and headaches were both secondary to the 
inservice head injury.  

During VA hospitalization in December 1993, the diagnosis 
included status-post head injury and secondary seizure 
disorder.  VA outpatient treatment notes from 1996 and 1997 
noted that a seizure disorder was secondary to head trauma in 
Vietnam when the veteran was hit in the head with a 
helicopter tail rotor.

The veteran testified during a July 1997 hearing that he took 
medication for his seizure disorder and last suffered a 
seizure 18 months to two years before.  

In a July 1997 statement, the veteran's treating physician at 
VA provided an opinion regarding the veteran's seizure 
disorder.  In that statement, he noted his understanding that 
service medical records associated with the inservice head 
injury were missing.  The physician related the veteran's 
reported history of severe head injury due to being struck by 
the helicopter rotor, and opined that he had no reason to 
doubt that the seizure disorder was due to that injury.  The 
physician noted that the veteran was diagnosed with the 
following: PTSD, alcohol dependence, depression, and seizure 
disorder secondary to head trauma suffered as described 
above.

During a June 1998 VA neurological examination, the veteran 
reported a history of seizures starting about two months 
after returning from Vietnam.  The examiner noted that he had 
no records to document the reported history.  After 
examination, the impression was seizure disorder by history.  
The examiner opined that it was unclear whether the seizure 
disorder could definitely be attributed to the head injury 
because, by history, the head injury was relatively mild, 
resulting in no loss of consciousness and return to active 
duty within four days.  The examiner opined that however, 
there was a statistically higher incidence of seizures in 
people even with mild, closed head trauma.  

In September 1998, the examiner from the above June 1998 VA 
examination provided a follow-up statement to that 
examination, specifically addressing the question of whether 
the veteran's seizure disorder was due to head trauma 
suffered in service.  The examiner indicated that he had 
reviewed the entire recorded history; and reported that the 
inservice head injury had caused scalp lacerations but no 
loss of consciousness, and the veteran had returned to active 
duty in a few days.  He noted that subsequent skull films 
confirmed no skull fracture, and that a CT scan in November 
1991 was normal.  The examiner explained that the risk of 
seizure after head trauma varies with the severity of head 
trauma.  He indicated that the veteran had had a mild head 
trauma, associated with no significantly greater risk of 
developing a seizure disorder than that in the general 
population.  The examiner noted that the record showed that 
during periods of the veteran's seizures, there was 
polysubstance abuse including heavy ethanol abuse, which the 
examiner noted to be a cause of seizures.  The examiner also 
noted that previous reports had contained contradictory 
statements regarding the likelihood that the head injury 
caused the seizures.  The examiner noted that this appeared 
to be due to a mistaken impression that the veteran had 
sustained an open skull fracture, which unlike mild head 
trauma, did carry a very high risk of causing epilepsy.  The 
examiner concluded with an opinion that it was less likely 
than not that the veteran had a seizure disorder attributable 
to head trauma suffered in service. 

The veteran maintains that he developed a seizure disorder 
during service due to his inservice head injury.  However, a 
seizure disorder was not reported in service.  The record 
shows that during service the veteran had a headache 
condition secondary to a superficial head trauma, however, 
the record lacks evidence documenting any seizure related 
symptomatology or pathology which had its onset in service.  
The first indication of any pertinent treatment for seizure 
is not until several years after service, in 1975.  The first 
medical opinion pertaining to etiology indicated that the 
veteran's seizure disorder was related to ethanol abuse.  
Moreover, during the most recent examination for neurological 
disorder in June 1998, the examiner found no definite 
relationship to service as claimed by the veteran, noting 
that the veteran had sustained a relatively mild injury 
resulting in no loss of consciousness and a return to active 
duty within four days.  Although that examiner did note that 
there was a statistically higher incidence of seizures in 
people even with mild, closed head trauma, in September 1998, 
after reviewing the entire record, he provided an addendum 
that opposed a suggestion of a relationship.  In that opinion 
of September 1998, the examiner noted that after reviewing 
the entire clinical record, that it was less likely than not 
that the veteran had a seizure disorder attributable to head 
trauma suffered in service.  

Some medical records have indicated that the seizure disorder 
was related to the veteran's inservice head trauma.  However, 
as noted in the September 1998 opinion by the VA examiner who 
reviewed the entire record and examined him for a 
neurological disorder, these records purporting an 
etiological relationship appear to be based on a history as 
reported by the veteran and not based on the recorded 
clinical history.  The Board notes that a diagnosis based 
solely on a history as related by the veteran, as it relates 
any current seizure disorder to service, constitutes no more 
than a transcription of a lay history, and is not transformed 
into competent medical evidence of a relationship between 
service and a seizure disorder; See Guimond v. Brown, 6 
Vet.App. 69, 72 (1993); Reonal v. Brown, 5 Vet.App. 458, 460-
61 (1993).  See also LeShore v. Brown 8 Vet. App. 406 (1995).

Moreover, the Board finds the September 1998 opinion is more 
probative as to the question of whether the veteran has a 
current seizure disorder related to service.  The examiner 
providing the September 1998 opinion was a specialist in 
neurology  and had the benefit of a review of the entire 
evidence of record.  As the preponderance of the evidence 
does not show that the veteran has a seizure disorder, the 
veteran's claim of entitlement to service connection for such 
condition is denied.  The evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.303, 3.310.

In reaching this decision the Board carefully considered the 
veteran's own opinion that he has a seizure disorder that is 
related to his military service.  However, as a lay person, 
he is not competent to offer an opinion which requires 
specialized knowledge and training.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).



ORDER

Entitlement to service connection for a seizure disorder is 
denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 

